


Exhibit 10.17

 

EXECUTION COPY

 

GRAPHIC [g234892ky01i001.jpg]

 

December 1, 2015

 

Ms. Lucia Ballas-Traynor

415 Beechmont Drive

New Rochelle, NY 10804

 

Re: Offer of Employment

 

Dear Ms. Ballas-Traynor:

 

On behalf of Hemisphere Media Group, Inc., a Delaware corporation (the
“Company”), I am pleased to offer you a position as a full-time exempt Executive
Vice President, Advertising Sales.  If these terms and conditions are agreeable
to you, please sign and date a copy of this letter in the space provided below
and return it to me. This offer of employment is conditioned on your
satisfactory completion of certain requirements, as more fully explained in this
letter. Your employment is subject to the terms and conditions set forth in this
letter.  Certain capitalized terms used herein shall have the meaning set forth
in the “Appendix” to this letter (attached hereto).

 

1.                                      Your start date, subject to the
conditions herein, shall be on or about December 7, 2015.  You shall devote
substantially all of your business time and efforts to the Company and its
Affiliates and perform your duties and responsibilities consistent with the
policies, procedures and practices of the Company.  You shall report directly to
the Chief Executive Officer and President or his designee (each a “Supervisor”)
and perform such lawful duties and responsibilities as directed from time to
time by the Supervisor, although you will be expected to exercise discretion and
independent judgment in carrying out your job duties in the course of your
employment with the Company.  You shall initially perform your job duties in the
New York, NY metropolitan area; provided, that you acknowledge that your duties
and responsibilities may require you to travel on business to the extent
necessary to fully perform your duties and responsibilities hereunder, and in
connection therewith, as reasonably required by the Company, you shall visit any
reasonable location, to perform your duties hereunder.

 

2.                                      Your annual base salary will be paid at
a rate of $275,000 per year (“Base Salary”), payable in accordance with the
Company’s applicable payroll practices as are in effect from time to time.  At
this time, salaries are paid on a bi-monthly basis.

 

3.                                      During your employment with the Company,
you shall have the opportunity to earn (i) quarterly bonuses (for the Company’s
fiscal quarters ended March 31, June 30, September 30 and December 31 (each a
“Quarterly Bonus”), and (ii) and an annual bonus (for the Company’s fiscal year
ended December 31) (the “Annual Bonus”).  A Quarterly Bonus shall be based on
your performance against specified objective performance criteria (“Quarterly
Performance Goals”) established by the CEO or the CEO’s designee (in
consultation with you) prior to or as soon as

 

2000 Ponce de Leon Blvd., Suite 500, Coral Gables, FL  33134 • Tel.:
305-421-6364 · Fax: 305-421-6389

 

--------------------------------------------------------------------------------


 

practicable following each fiscal quarter, subject to your continued employment
with the Company through March 31, June 30, September 30 and December 31, as
applicable, of each such calendar year. Your target Quarterly Bonus for each
fiscal quarter ended March 31, June 30, September 30 and December 31 of any
calendar year shall be US$25,000.  An Annual Bonus shall be based on performance
against specified objective performance criteria (“Annual Performance Goals”)
established by the CEO or the CEO’s designee (in consultation with you) prior to
or as soon as practicable following each calendar year, subject to your
continued employment with the Company through December 31 of each such calendar
year. Your target Annual Bonus shall be of US$50,000.

 

Any Quarterly Bonus payable for any fiscal quarter shall be paid in cash as soon
as practicable following the determination of the Company’s performance results
for such fiscal quarter, but in no event later than seventy five (75) days
following the end of a fiscal quarter to which such Quarterly Bonus relates.

 

Any Annual Bonus payable for any calendar year shall be paid in cash as soon as
practicable following the determination of the Company’s performance results for
such calendar year, but in no event later than March 15th of the calendar year
following the calendar year to which such Annual Bonus relates. For the
avoidance of doubt, you shall not be eligible for an Annual Bonus for the year
ended December 31, 2015.

 

4.                                The Company shall grant to you (subject to the
approval of the Company’s Board of Directors), pursuant to, and subject to, the
terms of the Plan and an option grant certificate, an option (the “Option”) to
purchase 40,000 shares of the Company’s common stock (the “Stock”). Each share
of Stock subject to the Option has an exercise price equal to the fair market
value of a share of Stock on the date of grant.

 

5.                                The Company shall promptly reimburse you for
your reasonable and necessary business expenses (including, international
business class travel and upgrade fees for business class travel on domestic
flights in excess of four (4) scheduled hours, meals, and lodging) incurred in
connection with performing your duties hereunder in accordance with the
Company’s then prevailing policies and procedures for expense reimbursement
(which shall include appropriate itemization and substantiation of expenses
incurred).

 

6.                                If this offer is accepted and you begin
employment with the Company, you will also be eligible to participate in such
benefit programs as the Company may, in its discretion, from time to time
maintain for employees of your level, including, group health, dental and vision
coverage and long-term disability coverage, in accordance with and subject to
the eligibility and other provisions of such plans and programs.  You will be
eligible for health, dental, vision and long-term disability coverage on the
first day of the calendar month immediately following your first thirty (30)
days of employment.  The foregoing is a summary, and in case of inconsistencies,
the terms of the plans and programs will govern.  The Company expressly reserves
the right to modify, substitute or eliminate these and other benefits at any
time.

 

2

--------------------------------------------------------------------------------


 

7.                                You will be eligible for fifteen (15) vacation
days through December 31, 2016, which will accrue monthly in equal installments
throughout such period; thereafter, you will be eligible for twenty (20)
vacations day per calendar year which will accrue monthly in equal installments
during such calendar year.  During your first three (3) months of employment,
you will not be eligible to use any vacation days, although vacations days will
accrue during this period.  You may use your vacation days in accordance with
Company policy.

 

8.                                You will be expected to abide by all Company
policies and will be required to acknowledge receipt of the basic employment
policies handbook as well as various Company policies as are in effect from time
to time.

 

9.                                You acknowledge that in the course of your
employment with the Company, you shall become familiar with the Company’s
Confidential Information, including trade secrets, and that your services are of
special, unique and extraordinary value to the Company.  You acknowledge that
the Confidential Information obtained by you while employed by the Company is
the property of the Company.  Therefore, you agree that you shall not disclose
to any unauthorized Person or use for your own purpose any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of your acts or omissions in
violation of this letter.

 

10.                         You agree that you shall not disclose the contents
of this letter, except to your immediate family and your financial and legal
advisors, or as may be required by law or ordered by a court.  You further agree
that any disclosure to your financial or legal advisors shall only be made after
such advisors acknowledge and agree to maintain the confidentiality of this
letter and its terms.

 

11.                         You further agree that you will not improperly use
or disclose any Confidential Information or trade secrets, if any, of any former
employers or any other Person to whom you have an obligation of confidentiality,
and will not bring onto the premises of the Company any unpublished documents or
any property belonging to any former employer or any other Person to whom you
have an obligation of confidentiality unless consented to in writing by the
former employer or other Person.

 

12.                         You acknowledge that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by you while
an employee of the Company or its subsidiaries or Affiliates (including but not
limited to Confidential Information and Inventions (as defined below) are and
shall remain the property of the Company, and you shall immediately return such
property to the Company upon the termination of your employment for any reason
and, in any event, at the Company’s request.  You further agree that any
property situated on the premises of, and owned by, the Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by the Company’s personnel at any time with or without notice.

 

3

--------------------------------------------------------------------------------


 

13.                         You agree that the results and proceeds of your
services for the Company (including, but not limited to, any trade secrets,
products, services, processes, know-how, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee or consultant of the Company and any works in
progress, whether or not patentable or registrable under copyright or similar
statutes, that were made, developed, conceived or reduced to practice or learned
by you, either alone or jointly with others (collectively, “Inventions”), shall
be works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to you whatsoever.  If, for any reason, any of such results and proceeds
shall not legally be a work-made-for-hire and/or there are any Proprietary
Rights which do not accrue to the Company under the immediately preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including any and all Proprietary Rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner determined by the Company without any further payment to you whatsoever. 
As to any Invention that you are required to assign, you shall promptly and
fully disclose to the Company all information known to you concerning such
Invention.  You hereby waive and quitclaim to the Company any and all claims, of
any nature whatsoever, that you now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 

14.                         You shall not, whether in writing or orally, malign,
denigrate or disparage the Company, its respective predecessors and successors,
and all of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed to prevent or impair you from, in the
course of and consistent with his duties for the Company, making public comments
which include good faith, candid discussions, or acknowledgements regarding the
Company’s performance or business, or discussing other officers, directors, and
employees in connection with normal performance evaluations, or otherwise
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.  You further agree to keep confidential the existence of, and any
information concerning, any dispute between you and the Company, except that you
may disclose information concerning such dispute to your immediate family, to
the court that is considering such dispute or to your legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute)

 

4

--------------------------------------------------------------------------------


 

15.                         You represent, warrant and covenant that as of the
date hereof: (i) you have the full right, authority and capacity to perform your
obligations hereunder, (ii) you are not bound by any agreement that conflicts
with or prevents or restricts the full performance of your duties and
obligations to the Company hereunder and (iii) the execution and delivery of
this letter shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which you are subject.

 

16.                         The Company may deduct and withhold from any amounts
payable to you such Federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation.

 

17.                         You acknowledge that your employment will be
at-will.  This means that either you or the Company may end your employment at
any time, with or without cause, and with or without notice and without any
obligation to you except to pay you for your salary through the date of
termination.  You further acknowledge and agree that nothing is this letter is
intended to or does create a contract of employment.

 

18.                         Your employment is contingent upon a satisfactory
background check (including, without limitation, pre-hire drug testing), and
your having and maintaining authorization to work in the United States.  The
Company reserves the right to terminate your employment should you fail to
possess or maintain such work authorization, or if such work authorization
expires.  You agree and understand that it is the policy of the Company to
maintain a drug-free work place.  You hereby consent to a pre-hire drug test as
a condition to your employment.  You understand that the Company has the right,
upon reasonable suspicion, to demand you immediately undergo testing for the
presence of illegal or inappropriate drug usage.

 

19.                         For purposes of paragraphs 10, 11, 12, 13, 14 and 15
of this letter, references to the Company shall include its subsidiaries and
Affiliates.

 

20.                         You acknowledge that a violation by you of any of
the provisions in paragraphs 10, 11, 12, 13, 14 and 15 would cause irreparable
damage to the Company in an amount that would be material but not readily
ascertainable, and that any remedy at law (including the payment of damages)
would be inadequate.  Accordingly, you agrees that, notwithstanding any
provision of this letter to the contrary, the Company, shall be entitled
(without the necessity of showing economic loss or other actual damage) to
injunctive relief (including temporary restraining orders, preliminary
injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in
paragraphs 10, 11, 12, 13, 14 and 15 in addition to any other legal or equitable
remedies it may have.  The preceding sentence shall not be construed as a waiver
of the rights that the Company may have for damages under this letter or
otherwise, and all of the Company’s rights shall be unrestricted.

 

21.                         The Company reserves the right, at any time, to
modify the terms hereof, including, without limitation, salary and benefits. 
The failure of a party to insist upon strict adherence to any term of this
letter on any occasion shall not be considered a waiver of such party’s rights
or deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this

 

5

--------------------------------------------------------------------------------


 

letter.  No failure or delay by either party in exercising any right or power
hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  This offer letter contains the entire
terms of the offer of employment extended hereunder, and supersedes all prior or
contemporaneous oral or written understandings or previous offers extended by
the Company.

 

22.                         The rights and obligations of the parties under the
provisions of this letter shall survive, and remain binding and enforceable,
notwithstanding the termination of this letter, the termination of your
employment or services hereunder.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

/s/ Alan J. Sokol

 

Alan J. Sokol

 

Chief Executive Officer and President

 

 

Accepted and agreed to

 

 

 

 

 

By:

/s/ Lucia Ballas-Traynor

 

 

Lucia Ballas-Traynor

 

 

 

 

 

Date: Decembr 1, 2015

 

 

[Signature Page to Offer Letter – Ballas-Traynor]

 

--------------------------------------------------------------------------------


 

Appendix

 

Defined Terms

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of your breach of this
letter, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. 2013 Equity Incentive Plan.

 

--------------------------------------------------------------------------------
